DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on July 28, 2021, in which claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,100,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present invention substantially include all the limitations of claims 1-17 of the US Patent No.11,100,246 except for automatically usage metrics for the at least one role as calculated across a plurality of end users, costs associated with user access, and asset format age.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to have modified the claimed of the present invention to automatically metrics for the at least one role as calculated across a plurality of end users, costs associated with user access, and asset format age in order to allow the end user and/or a developer to fine-tune parsing operations of notification browser push component to save processing time and to produce fewer false positives and/or false negatives and allow individual filters, the search queries and user login operations to be input by the end user and to be propagated automatically as the search queries across various tools. Note such omitted of the abovementioned claimed elements would not interfere with the functionality of the claimed that are addressed in the US Patent and would achieve the same end result.
Please, see the comparison table below
Application
Patent
1. A computer-implemented method for completing queries propagated across a plurality of datasources comprising, via one or more transceivers and/or processors:
receiving a search query comprising a search string via an application user interface;
receiving identity information regarding an end user associated with the search query;
determining at least one role of the end user;
appending authorization metadata corresponding to the at least one role to the search query;
invoking a plurality of adapters corresponding to the plurality of datasources and passing the appended search query to the plurality of adapters;
translating the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
submitting the translated search queries to the corresponding plurality of datasources;
receiving and presenting results responsive to the translated search queries at an end user computing device; and
appending results metadata to the responsive results.
1. A computer-implemented method for completing queries propagated across a plurality of datasources comprising, via one or more transceivers and/or processors:
receiving a search query comprising a search string via an application user interface;
receiving identity information regarding an end user associated with the search query;
automatically determining at least one role of the end user;
automatically appending authorization metadata corresponding to the at least one role to the search query;
automatically invoking a plurality of adapters corresponding to the plurality of datasources and passing the appended search query to the plurality of adapters;
automatically translating the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
automatically submitting the translated search queries to the corresponding plurality of datasources;
automatically receiving and presenting results responsive to the translated search queries at an end user computing device; and
automatically appending results metadata to the responsive results, the results metadata including usage metrics for the at least one role as calculated across a plurality of end users, costs associated with user access, and asset format age.



Application
Patent
8. A system for completing queries propagated across a plurality of datasources, the query completion system comprising one or more processors individually or collectively programmed to:
receive a search query comprising a search string via an application user interface;
receive identity information regarding an end user associated with the search query;
determine at least one role of the end user;
append authorization metadata corresponding to the at least one role to the search query; invoke a plurality of adapters corresponding to the plurality of datasources and pass the appended search query to the plurality of adapters;
translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
submit the translated search queries to the corresponding plurality of datasources;
receive and present results responsive to the translated search queries at an end user computing device; and
append results metadata to the responsive results.
7. A system for completing queries propagated across a plurality of datasources, the query completion system comprising one or more processors individually or collectively programmed to:
receive a search query comprising a search string via an application user interface;
receive identity information regarding an end user associated with the search query;
automatically determine at least one role of the end user;
automatically append authorization metadata corresponding to the at least one role to the search query;
automatically invoke a plurality of adapters corresponding to the plurality of datasources and pass the appended search query to the plurality of adapters;
automatically translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
automatically submit the translated search queries to the corresponding plurality of datasources;
automatically receive and present results responsive to the translated search queries at an end user computing device; and
automatically append results metadata to the responsive results, the results metadata including usage metrics for the at least one role as calculated across a plurality of end users, costs associated with user access, and asset format age.



Application
Patent
15. A non-transitory computer-readable storage media having computer-executable instructions for completing queries propagated across a plurality of datasources stored thereon, wherein when executed by at least one processor the computer-executable instructions cause the at least one processor to:
receive a search query comprising a search string via an application user interface;
receive identity information regarding an end user associated with the search query;
determine at least one role of the end user;
append authorization metadata corresponding to the at least one role to the search query;
invoke a plurality of adapters corresponding to the plurality of datasources and pass the appended search query to the plurality of adapters;
translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
submit the translated search queries to the corresponding plurality of datasources; receive and present results responsive to the translated search queries at an end user computing device; and
append results metadata to the responsive results.
13. A non-transitory computer-readable storage media having computer-executable instructions for completing queries propagated across a plurality of datasources stored thereon, wherein when executed by at least one processor the computer-executable instructions cause the at least one processor to:
receive a search query comprising a search string via an application user interface;
receive identity information regarding an end user associated with the search query; automatically determine at least one role of the end user;
automatically append authorization metadata corresponding to the at least one role to the search query;
automatically invoke a plurality of adapters corresponding to the plurality of datasources and pass the appended search query to the plurality of adapters;
automatically translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of datasources;
automatically submit the translated search queries to the corresponding plurality of datasources;
automatically receive and present results responsive to the translated search queries at an end user computing device; and
automatically append results metadata to the responsive results, the results metadata including usage metrics for the at least one role as calculated across a plurality of end users, costs associated with user access, and asset format age.



The dependent claims 2-7, 9-14 and 16-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claim 1 is directed to a method. Claim 8 is directed to a system. Claim 15 is directed to a non-transitory computer-readable storage media. Each of the claims falls under one of the four statutory classes of invention.
	The limitation of “determining at least one role of the end user” in claims 1, 8 and 15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “method, system and non-transitory computer-readable storage media for completing queries propagated across a plurality of data-sources”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “method, system and non-transitory computer-readable storage media for completing queries propagated across a plurality of data-sources” language, “determine”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “receive a search query comprising a search string via an application user interface; receive identity information regarding an end user associated with the search query; append authorization metadata corresponding to the at least one role to the search query; invoke a plurality of adapters corresponding to the plurality of data-sources and pass the appended search query to the plurality of adapters; translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of data-sources; submit the translated search queries to the corresponding plurality of data-sources; receive and present results responsive to the translated search queries at an end user computing device; and append results metadata to the responsive results”.
The limitations “receive a search query comprising a search string via an application user interface; receive identity information regarding an end user associated with the search query; append authorization metadata corresponding to the at least one role to the search query; invoke a plurality of adapters corresponding to the plurality of data-sources and pass the appended search query to the plurality of adapters; translate the appended search query, via the plurality of adapters, into a plurality of translated search queries according to the syntax and format configurations of the corresponding plurality of data-sources; submit the translated search queries to the corresponding plurality of data-sources; receive and present results responsive to the translated search queries at an end user computing device; and append results metadata to the responsive results” represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05 (2)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements "memory", and "at least one processor”. The processor, and memory, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). The claims are not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the identity information is obtained by automatically translating a security token”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 9 and 16, since they also recite limitations that further elaborate on the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein translating the appended search query includes translating at least one term of the search string via a semantic matching operator”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 10 and 17, since they also recite limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein translating the appended search query includes generating a plurality of security tokens corresponding to the plurality of data-sources based on the authorization metadata”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 11 and 18, since they also recite limitations that further elaborate on the abstract idea

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of claim 1. The claim recites the additional limitation of “wherein the results metadata includes one or more of the following types of results metadata: (i) usage metrics for the at least one role as calculated across a plurality of end users; (ii) costs associated with user access, and (iii) asset format age”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 12 and 19, since they also recite limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of claim 1. The claim recites the additional limitation of “automatically determining a plurality of ranking positions corresponding to the responsive results based at least in part on the results metadata using a default ranking algorithm; automatically overriding a ranking position of the plurality of ranking positions based on a business rule”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 13 and 20, since they also recite limitations that further elaborate on the abstract idea.


Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 7 recites the same abstract idea of claim 1. The claim recites the additional limitation of “automatically determining that the responsive results have been generated and generating a corresponding notification for transmission to the end user computing device”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claim 14, since it also recites limitations that further elaborate on the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210383013 (involved in providing a user application for propagating queries across datasources)

US 20190318038 (involved in propagating queries of restricted-access datasources across set of datasources).

US 20190319954 (involved in propagating access to assets across a set of data sources).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 13, 2022